DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/19 and 7/3/20 have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant's election with traverse of Claims 1-6, 25-30 in the reply filed on 3/25/21 is acknowledged.  The traversal is on the ground(s) that the technical features between Group 1 and Group 2 are belong to a single general inventive concept
This is not found persuasive because the following reasons.  First group 1 claims a user equipment (or access point) is a networking hardware device that allows other Wi-Fi devices to connect to a network and Group 2 claim a base station is a radio receiver/​transmitter that serves as the hub of the local wireless network, so their functioning are different.  Second, Group 1 claims determining, by the access point device, a target cellular network standard for bearing service data of a multimode station when the network status meets a preset condition which is different from Group 2 claims parsing information of a target cellular network standard from the handover signaling.  Third, Group 1 is described in embodiment of figure 1 which is difference from group 2 is described in embodiment of figure 3. Therefore, the restriction is required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0255546) in view of Li (US2019/0387449) and Karaoguz et al (US 2012/0009899).
As to claim 1, Sun teaches a data offloading method (figures 2, 4), comprising:
detecting, by an access point device, a network status of the access point device (figure 2, element 41); 
determining, by the access point device, when the network status meets a preset condition (element 42); and
sending, by the access point device, the information on resource use status to the neighboring base station (step 306).
Sun fails to teach a target cellular network standard for bearing service data of a multimode station and sending a handover signaling to the station, the handover signaling carrying information of the target cellular network standard.  Li teaches a target cellular network standard for bearing service data of a multimode station (paragraphs 71, 73).  Karaoguz et al teaches sending a handover signaling to the station, the handover signaling carrying information of the target cellular network standard (steps 220, 225).  Therefore, it would have been obvious to a person of 
As to claim 3, Li teaches the method according to claim 1, wherein determining the target cellular network standard for bearing service data of the multimode station comprises: determining the target cellular network standard for bearing the service data of the multimode station on the basis of the cellular network standard supported by the multimode station, the cellular network covering a current location, and a corresponding data load (paragraph 89). 
As to claim 4, Li teaches the method of claim 3, wherein the method further comprises:
acquiring information of the cellular network covering the current location and the corresponding data load through a preset interface (paragraphs 88, 89). 
As to claims 25, 27, 28recite limitations substantially similar to the claims 1, 3, 4. Therefore, these claims were rejected for similar reasons as stated above.
5.	Claims 2, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0255546), Li (US2019/0387449) and Karaoguz et al (US 2012/0009899) in view of Takahashi et al (US 2012/0257602).
As to claims 2 and 26, the prior arts teaches thee method according to claim 1, the prior arts fails to teach the handover signaling further carries base station identification information of a base station for providing a data connection for the multimode station.
.
Allowable Subject Matter
Claims 5, 6, 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5, 29, the prior arts fails to teach further comprising detecting the network status of the access point device comprises: acquiring load information of the access point device; detecting a link quality of a link between the access point device and the multimode station; and acquiring a buffer amount of the service data of the multimode station.
Dependent claims 6 and 30are objected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	May 12, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642